DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (US 2009/0010080 A1) in view of Sato et al. (US 2002/0064079 A1).  Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al./ Sato et al. in view of Cox et al. (WO 2018/081746 A1); note that Cox et al. (US 2019/0392886 A1) is used in the rejection for convenience because the subject matter in US 2019/0392886 A1 is essentially the same as WO 2018/081746 A1.  
As per claim 1, Fujioka teaches a method (FIG. 8-FIG. 9; [0135]-[0143]), comprising:
determining, by a memory device (FIG. 8; [0135]) comprising a memory array (memory device in FIG. 8 comprises DRAM; DRAM inherently comprises a memory array), to transition the memory device from a first mode to a second mode (FIG. 9 shows memory device transitioning from an idle mode to a low power consumption mode);
deactivating, in response to the determination, a component that produces a voltage for operating the memory array ([0110]-[0112] disclose elements 28, 30, 32 of FIG. 3 producing a voltage for operating the memory array; [0155] discloses elements 28, 30, 32 being deactivated during the low power consumption mode); and
refraining from performing a refresh operation on the memory array while the component that produces the voltage for operating the memory array is deactivated ([0141] discloses refraining from performing a refresh operation on the memory array during the low power consumption mode – hence refraining from performing a refresh operation on the memory array while the component that produces the voltage for operating the memory array is deactivated because the component (elements 28, 30, 32) that produces the voltage for operating the memory array is deactivated during the low power consumption mode [0155]).
Fujioka does not teach providing power, as part of the second mode and while the component that produces a voltage for operating the memory area is deactivated, to a circuit storing operating information for operating the memory device, and refraining from performing a refresh operation on the memory array while power is provided to the circuit storing operating information for the memory device.  
Sato teaches a first mode(Paragraph 55, a normal operation mode) and a second mode(Paragraph 55, a low power consumption mode(second mode).  Sato teaches providing power during a low power consumption mode to a circuit storing operating information for operating the memory device(Paragraph 56, Figure 13,  The fourth internal power supply circuit provides power to a circuit(the claimed circuit storing operating information for operating the memory), for example, during the power down mode(the claimed second mode)), and while the component that produces a voltage for operating the memory array is deactivated(Paragraph 57, DRAM deactivates the first, second, and fifth internal power supply circuits, which are circuits that produce voltage for operating the memory array).
Sato would have suggested to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide power, while the component of Fujioka is deactivated (component is deactivated during a low power mode) to a circuit storing information for operating the memory device of Fujioka so that determination the mode of operation of the memory device of Fujioka.
The combination Fujioka/Sato therefore suggests refraining from performing a refresh operation on the memory array while power is provided to the circuit storing information for operating the memory device because power is provided to the circuit storing information for operating the memory device during a low power consumption mode, and because a refresh operation on the memory array is refrained during a low power consumption mode.
As per claim 3, Fujioka/Sato does not teach determining a state of an input pin associated with the second mode, wherein determining to transition the memory device from the first mode to the second mode is based at least in part on determining the state of the input pin.  Cox teaches determining a state of an input pin associated with the second mode, wherein determining to transition the memory device from the first mode to the second mode is based at least in part on determining the state of the input pin ([0049], lines 4-5).  Cox would have suggested to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine a state of an input pin associated with the second mode to determine to transition the memory device from the first mode to the second mode based on the state of the input pin.
As per claim 4, Fujioka/Sato teaches Sato reading the operating information for the memory device from a fuse(Sato: [068] fuse circuit 99 stores fuse information obtained beforehand through characteristic experiments of the memory conducted by a test circuit 100. Based on the information, the fuse circuit 99 outputs fuse signals, the second mode being entered after reading of the information at a certain point in time) and entering the second mode after reading the information from the fuse entering the second mode comprising deactivating the component that produces the voltage for operating the memory array (Fujioka: [0110]-[0112] disclose elements 28, 30, 32 of FIG. 3 producing a voltage for operating the memory array; [0155] discloses elements 28, 30, 32 being deactivated during the low power consumption mode).  
As per claim 12, Fujioka/Sato does not teach detecting a transition of an input pin from a first voltage to a second voltage, and determining to exit the second mode is based at least in part on detecting the transition of the input pin from the first voltage to the second voltage.  Cox teaches detecting a transition of an input pin from a first voltage to a second voltage, and determining to exit the second mode is based at least in part on detecting the transition of the input pin from the first voltage to the second voltage ([0065], lines 1-4 disclose driving CS signal line low until sending a command to trigger memory device 140 to exit from the low power mode; [0049], lines 1-5 disclose exit (from the low power mode) using a CS pin and a command; “driving CS signal line low” suggests detecting a transition of an input pin (i.e. CS pin) from a first voltage to a second voltage; “driving CS signal line low until sending a command to trigger memory device 140 to exit from the low power mode” suggests determining to exit the second mode is based at least in part on detecting the transition of the input pin from the first voltage to the second voltage.  Cox would have suggested to one of ordinary skill in the art prior to the effective filing date of the claimed invention to detect a transition of an input pin from a first voltage to a second voltage to determine to exit the second mode based at least in part on detecting the transition of the input pin from the first voltage to the second voltage.
As per claim 19, the claim generally corresponds to claim 1 and is rejected on the same basis.  Note that the device of claim 19 corresponds to the memory device of claim 1, and the memory controller corresponds to CPU in FIG. 8 of Fujioka.
As per claim 21, the claim generally corresponds to claim 3 and is rejected on the same basis.

Allowable Subject Matter
Claim 13-14 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest, either alone or in combination, reading from one or more fuse circuits, operating information for operating the device based at least in part on determining to transition to the second mode, storing the operating information for the device in the circuit based at least in part on reading the operating information; and prevent a refresh of the memory array after storing the operating information in the circuit and while in the second mode, in combination with the other limitations of claim 13 and similarly recited in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments regarding claims 13-14 and 22 have been fully considered and are persuasive. Claims 13-14 and 22 are allowed.
Applicant’s arguments regarding claims 1 and 19 are not found persuasive.
Applicant argues that Sato does not teach or suggest providing power , as part of the second mode and while the component that produces a voltage for operating the memory array is deactivated.
Examiner respectfully disagrees. Sato teaches a first mode(Paragraph 55, a normal operation mode) and a second mode(Paragraph 55, a low power consumption mode(second mode).  Sato teaches providing power during a low power consumption mode to a circuit storing operating information for operating the memory device(Paragraph 56, Figure 13,  The fourth internal power supply circuit provides power to a circuit(the claimed circuit storing operating information for operating the memory), for example, during the power down mode(the claimed second mode)), and while the component that produces a voltage for operating the memory array is deactivated(Paragraph 57, DRAM deactivates the first, second, and fifth internal power supply circuits, which are circuits that produce voltage for operating the memory array).
Thus, Applicant’s arguments regarding claims 1 and 19 are not found persuasive

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIMESH G PATEL/Primary Examiner, Art Unit 2187